                                          Case 4:20-cv-09274-KAW Document 14 Filed 01/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PEOPLE OF THE STATE OF                               Case No. 20-cv-09274-KAW
                                         CALIFORNIA,
                                   8                                                          ORDER GRANTING IN FORMA
                                                         Plaintiff,                           PAUPERIS APPLICATION; REPORT
                                   9                                                          AND RECOMMENDATION TO
                                                  v.                                          REMAND CASE; ORDER
                                  10                                                          REASSIGNING CASE TO A DISTRICT
                                         DAVID KHAN,                                          JUDGE
                                  11
                                                         Defendant.                           Re: Dkt. No. 3
                                  12
Northern District of California
 United States District Court




                                  13           On December 17, 2020, Defendant David Khan removed his criminal case to federal court.

                                  14   (Not. of Removal, Dkt. No. 1.) Plaintiff also moved to proceed in forma pauperis. (Dkt. No. 3.)

                                  15   The Court GRANTS Plaintiff’s IFP Application, and REASSIGNS this case to a district judge

                                  16   with the recommendation that the case be REMANDED for failure to state a basis for removal.

                                  17           Defendant purports to remove his criminal case by invoking 28 U.S.C. § 1443. (Not. of

                                  18   Removal at 2.) Section 1443 only permits removal of criminal cases under two circumstances:

                                  19                   (1) Against any person who is denied or cannot enforce in the courts
                                                       of such State a right under any law providing for the equal civil
                                  20                   rights of citizens of the United States, or of all persons within the
                                                       jurisdiction thereof;
                                  21
                                                       (2) For any act under color of authority derived from any law
                                  22                   providing for equal rights, or by refusing to do any act on the ground
                                                       that it would be inconsistent with such law.
                                  23

                                  24           The second subsection does not apply in this case because it “confers a privilege of

                                  25   removal only upon federal officers or agents and those authorized to act with or for them in

                                  26   affirmatively executing duties under any federal law providing for equal civil rights.” City of

                                  27   Greenwood, Miss. v. Peacock, 384 U.S. 808, 824 (1966). Defendant does not assert that he is a

                                  28   federal officer or agent, or that he is authorized to act with a federal officer or agent.
                                          Case 4:20-cv-09274-KAW Document 14 Filed 01/13/21 Page 2 of 2




                                   1          The first subsection, in turn, applies only to “defendants who claim federally secured rights

                                   2   as a defense to a state prosecution.” California v. McCash, Case No. 18-xr-90790-PJH-1, 2018

                                   3   U.S. Dist. LEXIS 130991, at *3 (N.D. Cal. Aug. 3, 2018). Thus, a petition for removal under §

                                   4   1443(1) must first “assert, as a defense to the prosecution, rights that are given to them by explicit

                                   5   statutory enactment protecting equal racial civil rights.” California v. Sandoval, 434 F.2d 635,

                                   6   636 (9th Cir. 1970). Second, the petition “must assert that the state courts will not enforce that

                                   7   right, and that allegation must be supported by reference to a state statute or a constitutional

                                   8   provision that purports to command the state courts to ignore the federal rights.” Id.

                                   9          Defendant satisfies neither prong. Defendant does not cite a civil right based on a specific

                                  10   statutory grant as a defense to his prosecution, nor does Defendant identify a specific enactment of

                                  11   state law that commands the state court to ignore his federal civil rights. Rather, Defendant

                                  12   complains that the state court and county are maliciously prosecuting him, tampering with court
Northern District of California
 United States District Court




                                  13   records, and treating him inhumanely in county jail. (See Not. of Removal at 4, 14.) To remove a

                                  14   criminal prosecution under § 1443, however, “[b]ad experiences with the particular court in

                                  15   question will not suffice.” Sandoval, 434 F.2d at 636. Nor is it sufficient “to allege or show that

                                  16   the defendant’s federal equal civil rights have been illegally and corruptly denied by state

                                  17   administrative officials in advance of trial, that the charges against the defendant are false, or that

                                  18   the defendant is unable to obtain a fair trial in a particular state court.” Peacock, 384 U.S. at 827.

                                  19          Accordingly, the Court RECOMMENDS that the case be remanded to state court. Any

                                  20   party may file objections to this report and recommendation with the district judge within 14 days

                                  21   of being served with a copy. See 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b); N.D. Civil L.R. 72-

                                  22   3. The parties are advised that failure to file objections within the specified time may waive the

                                  23   right to appeal the District Court's order. IBEW Local 595 Trust Funds v. ACS Controls Corp., No.

                                  24   C-10-5568, 2011 WL 1496056, at *3 (N.D. Cal. Apr. 20, 2011).

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 13, 2021
                                                                                              __________________________________
                                  27                                                          KANDIS A. WESTMORE
                                  28                                                          United States Magistrate Judge

                                                                                          2
